Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections of claim 1-15 previously set forth in the Non-Final Office Action mailed 09/10/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejections for claims 1-15 and new claim 16 are made as stated below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 2021/0149511).
Regarding claim 1, Chung (US 2021/0149511) teaches a liquid crystal display device (Fig. 3-8 and 9c, Fig. 13a-13b, [0044-0069, 0078-0083]) comprising: 

a control circuit (Fig. 4-5, 6, 8 and Fig. 13a-13b), 
the liquid crystal panel (10 in Fig. Fig. 3-8 and 9c, [0044-0069]) including sub-pixels (SP in Fig. 4 and 9c, [0046]) arranged in a matrix pattern (Fig. 4 and 9c) in an in-plane direction (Fig. 4 and 9c) and including an active matrix substrate (the substrate below 14 in Fig. 3, [0044]), a liquid crystal layer (14 in Fig. 3, [0044]) containing liquid crystal molecules (Fig. 3), and a color filter substrate (the substrate above 14 in Fig. 3, [0044]) in a stated order (Fig. 3), 
the active matrix substrate (the substrate below 14 in Fig. 3, [0044]) including a first substrate (the base substrate under 125/127 in Fig. 3), and a first electrode (123/123a in Fig. 3 and 5, [0046, 0049]) and second electrodes (124 in Fig. 3-4, [ 0046]) stacked with an insulating layer (132 in Fig. 3, [0048]) in between (Fig. 3, [0048]), the second electrodes (124 in Fig. 3-4, [ 0046]) arranged in the respective sub-pixels (Fig. 3-4, [ 0046]), 
the color filter substrate (the substrate above 14 in Fig. 3, [0044]) including a second substrate (the substrate above 111/112 in Fig. 3), a color filter (111 in Fig. 3, [0045]), and a third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]), 
either the first electrode (123/123a in Fig. 3 and 5, [0046, 0049]) or the second electrodes arranged with electrical connection over the sub-pixels (Fig. 5, [0049]), 
each of the sub-pixels (SP in Fig. 4 and 9c, [0046]) provided with an optical opening (the opening corresponding to the opening of 112 in Fig. 3, Fig. 9c, [0045, 0065, 0068]) that allows light to pass through the liquid crystal panel (10 in Fig. 3-8 and 9c, [0044-0069]), 
the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) not superimposed with at least a portion (Fig. 3, 7 and 9c, [0045, 0065, 0068]) of each of the optical openings (the opening corresponding to the opening of 112 in Fig. 3, Fig. 9c, [0045, 0065, 0068]) in a plan view (Fig. 9c) and arranged with electrical connection (Fig. 3, 7 and 9c), 


Regarding claims 2 and 5-9, Chung (US 2021/0149511) also teaches that 
(Claim 2) the liquid crystal display device (10 in Fig. Fig. 3-8 and 9c, [0044-0069]) comprises a dielectric layer (117 in Fig. 3, [0045]) between the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) and the liquid crystal layer (14 in Fig. 3, [0044]).
(Claim 5) the third electrode (the third electrode is 116 only in Fig. 3, [0045, 0063-0065, 0068], 116 is not superimposed with at least a portion of each of the optical openings of 112 as shown in Fig. 3, 7 and 9c) has a light-shielding property ([0065]).
(Claim 6) the third electrode (the third electrode is 116 only in Fig. 3, [0045, 0063-0065, 0068], 116 is not superimposed with at least a portion of each of the optical openings of 112 as shown in Fig. 3, 7 and 9c) is a single- ([0063]) or multi-layered light-shielding electrode containing aluminum, molybdenum, chromium, titanium, or an alloy of any of these metals ([0063], 116 is a single layer of a metal since the metal conductive layer 116 is made of a metal having a low resistivity such as Mo, Al, Au, Ag, or
(Claim 7) the third electrode (the third electrode is 115 only in Fig. 3, [0045], 115 is not superimposed with at least a portion of each of the optical openings of 112 as shown in Fig. 3, 7 and 9c) is a transparent electrode ([0063]).
(Claim 8) the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) surrounds the optical openings (the opening corresponding to the opening of 112 in Fig. 3, Fig. 9c, [0045, 0065, 0068]) in a plan view (Fig. 9c, Fig. 3, [0045, 0065, 0068]).
(Claim 9) the active matrix substrate (the substrate below 14 in Fig. 3, [0044]) includes a gate line (121 in Fig. 4, [0046]) and a source line (122 in Fig. 4, [0046]) that crosses the gate line(121 in Fig. 4, [0046]), and the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) is superimposed (Fig. 9c, [0068]) with the gate line  (121 in Fig. 4, [0046]) and the source line  (122 in Fig. 4, [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2021/0149511) as applied to claim 1 above, and in view of Moriwaki (US 2015/0346564).
Regarding claim 10, Chung (US 2021/0149511) teaches that the color filter substrate  (the substrate above 14 in Fig. 3, [0044]) further includes a black matrix (112 in Fig. 3, Fig. 9c, [0045, 0065, 0068]) and arranged around the optical openings (the opening corresponding to the opening of 112 in Fig. 3, Fig. 9c, [0045, 0065, 0068]) in a plan view (Fig. 9c, Fig. 3 and 7, [0045, 0065, 0068]), and the third 
Moriwaki teaches that a black matrix (45 in Fig. 4, [0193-0195) is formed from a black resin ([0194]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moriwaki for the system of Chung (US 2021/0149511) such that in the system of Chung (US 2021/0149511), the black matrix is formed from a black resin. The motivation is that it helps to define color sub-pixels, shield source/gate lines and switch elements, and realize a liquid crystal display having higher resolution (Moriwaki, [0194-0195, 0059]).
Regarding claim 12, Chung (US 2021/0149511) teaches that the second substrate (the substrate above 111/112 in Fig. 3), the black matrix (112 in Fig. 3, Fig. 9c, [0045, 0065, 0068]), and the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) are arranged in a stated order (Fig. 3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2021/0149511) as applied to claim 1 above, and in view of Chung (US 2020/0159050).
Regarding claim 16, Chung (US 2021/0149511) teaches that an absolute value (Fig. 8, [0057-0059]) of the alternating voltage ([0057-0059], Fig. 8, in the narrow viewing angle mode, the voltage applied to the viewing angle control electrode 115 during the display period T1 is an alternating voltage, as shown by the curve W in FIG. 8, fluctuating around the direct current common voltage DC Vcom) is different from (Fig. 8, [0057-0059]) an absolute value of voltage (the absolute value of DC VCom in Fig. 8, [0057-0059]) applied to the first electrode (123/123a in Fig. 3 and 5, [0046, 0049]). Chung (US 2021/0149511) also teaches that the alternating voltage ([0057-0059], Fig. 8) is a square wave (Fig. 8, 
Chung (US 2020/0159050) teaches that an absolute value of voltage ([0072]) applied to second electrodes (24 in Fig. 5, [0072]) is varied in a range of 0V-5V ([0072]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chung (US 2020/0159050) for the system of Chung (US 2021/0149511) such that in the system of Chung (US 2021/0149511), an absolute value of voltage applied to second electrodes is varied in a range of 0V-5V; therefore, an absolute value of the alternating voltage is different from an absolute value of voltage applied to the first electrode and the second electrodes. The motivation is to achieve display of different gray scales (Chung (US 2020/0159050), [0072]).

Claims 1-2, 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0341987) in view of Chung (US 2021/0149511).
Regarding claim 1, Chung (US 2016/0341987) teaches a liquid crystal display device (Fig. 1-6, [0025-0050]) comprising: 
a liquid crystal panel (Fig. 1-6, [0025-0050]); and 
a control circuit (Fig. 2, [0031, 0033, 0042]), 
the liquid crystal panel (Fig. 1-6, [0025-0050]) including sub-pixels (Fig. 2) arranged in a matrix pattern (Fig. 3) in an in-plane direction (Fig. 3) and including an active matrix substrate (12 in Fig. 1 and 3a-5), a liquid crystal layer (131 in Fig. Fig. 1 and 3a-5) containing liquid crystal molecules (Fig. 1 and 3a-5), and a color filter substrate (11 in Fig. 1 and 3a-5) in a stated order (Fig. 1 and 3a-5), 

the color filter substrate (11 in Fig. 1 and 3a-5) including a second substrate ([0028]), a color filter ([0028]), and a third electrode (112 in Fig. 1 and 3a-5), 
either the first electrode (123 in Fig. 1, 3a-3b and 5, or 122 in Fig. 4) or the second electrodes (122 in Fig. 1, 3a-3b and 5, or 123 in Fig. 4) arranged with electrical connection (Fig. 1 and 3a-5, [0032, 0049-0050]) the over the sub-pixels (Fig. 1-2d), 
each of the sub-pixels (Fig. 1-5) provided with an optical opening (the opening of 114 in Fig. 1 and 3a-5, [0047]) that allows light to pass through the liquid crystal panel (Fig. 1-5),  
the third electrode (112 in Fig. 1 and 3a-5) not superimposed (Fig. 1 and 3a-5, [0047]) with at least a portion (Fig. 1 and 3a-5, [0047]) of each of the optical openings (the opening of 114 in Fig. 1 and 3a-5, [0047]) in a plan view ([0047]) and arranged with electrical connection ([0029]), 
the control circuit (Fig. 2, [0031, 0033, 0042]) configured to switch ([0036, 0041-0043, 0060]) different voltages ([0036, 0041, 0043, 0055, 0060]) applied to the third electrode (112 in Fig. 1 and 3a-5).
Chung (US 2016/0341987) does not explicitly teaches that the control circuit configured to switch between application of alternating voltage and application of constant voltage to the third electrode.
Chung (US 2021/0149511) teaches that (Fig. 3-8 and 9c) a control circuit (Fig. 4-5, 6, 8 and Fig. 13a-13b) configured to switch ([0054-0061]) between application of alternating voltage ([0057-0059], Fig. 8, in the narrow viewing angle mode, the voltage applied to the viewing angle control electrode 115 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chung (US 2021/0149511) for the system of Chung (US 2016/0341987) such that in the system of Chung (US 2016/0341987), the control circuit configured to switch between application of alternating voltage and application of constant voltage to the third electrode. The motivation is to provide a touch display panel able to be freely switched between the wide viewing angle mode and the narrow viewing angle mode with the function of in-cell touch, it also simplifies the production process, reduces the production cost, and reduces the module thickness (Chung (US 2021/0149511), [0029]).

Regarding claims 2 and 7, Chung (US 2016/0341987) also teaches that 
(Claim 2) the liquid crystal display device (Fig. 1-6, [0025-0050]) comprises a dielectric layer (111 in Fig. 1 and 3a-5, [0034]) between the third electrode (112 in Fig. 1 and 3a-5) and the liquid crystal layer (131 in Fig. Fig. 1 and 3a-5).
(Claim 7) the third electrode (112 in Fig. 1 and 3a-5) is a transparent electrode ([0044]).

Regarding claim 13, Chung (US 2016/0341987) teaches that the liquid crystal display device (Fig. 1-6, [0025-0050]) provides a first display mode (the narrow viewing angle mode in Fig. 3c-3d and Fig. 7b, [0036, 0039-0040, 0055]) that allows a first image to be observed in a narrow viewing angle range including a direction normal to the liquid crystal panel (Fig. 3c-3d and Fig. 7b, [0055, 0036, 0039-0040]), 
Chung (US 2021/0149511) teaches that (Fig. 3-8 and 9c) the control circuit (Fig. 4-5, 6, 8 and Fig. 13a-13b) applies alternating voltage ([0057-0059], Fig. 8, in the narrow viewing angle mode, the voltage applied to the viewing angle control electrode 115 during the display period T1 is an alternating voltage, as shown by the curve W in FIG. 8, fluctuating around the direct current common voltage DC Vcom) to the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) in the first display mode ([0057-0059], the narrow viewing angle mode) and applies constant voltage ([0059, 0056, 0058], Fig. 8, in the wide viewing angle mode, the voltage applied to the viewing angle control electrode 115 during the display period T1 is a direct current voltage equal to the direct current common voltage DC Vcom as shown in Fig. 8), which is common to ([0056]) the first electrode (123/123a in Fig. 3 and 5, [0046, 0049]) or the second electrodes, to the third electrode (115 and/or 116 in Fig. 3, [0045, 0054-0068]) in the second display mode ([0059, 0056, 0058], the wide viewing angle mode).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chung (US 2021/0149511) for the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) such that in the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511), the control circuit applies alternating voltage to the third electrode in the first display mode and applies constant voltage, which is common to the first electrode or the second electrodes, to the third electrode in the second display mode. The 

Regarding claim 14, Chung (US 2016/0341987) teaches that the liquid crystal molecules ([0037, 0035]) align in a direction horizontal to ([0037]) the active matrix substrate (12 in Fig. 1 and 3a-5) in a non-voltage application state in which no voltage ([0037, 0035]) is applied ([0037, 0035]) to the liquid crystal layer (131 in Fig. Fig. 1 and 3a-5), the liquid crystal molecules (Fig. 3c-3d) in the first display mode (the narrow viewing angle mode in Fig. 3c-3d and Fig. 7b, [0036, 0039-0040, 0055]) align at a different azimuth (Fig. 3c-3d and Fig. 7b, [0039-0040, 0055]) while forming an angle (Fig. 3c-3d and Fig. 7b, [0039-0040, 0055]) with the active matrix substrate (12 in Fig. 1 and 3a-5) under an influence of electric fields (Fig. 3c-3d and Fig. 7b, [0039-0040, 0055]) generated by the first electrode (123 in Fig. 1, 3a-3b and 5, or 122 in Fig. 4), the second electrodes (122 in Fig. 1, 3a-3b and 5, or 123 in Fig. 4), and the third electrode (112 in Fig. 1 and 3a-5), and the liquid crystal molecules (Fig. 3a-3b and Fig. 7a, [0036-0038, 0054]) in the second display mode (the wide viewing angle mode in Fig. 3a-3b and Fig. 7a, [0036-0038, 0054]) align at a different azimuth (Fig. 3a-3b and Fig. 7a, [0036-0038, 0054]) while aligning parallel to the active matrix substrate (12 in Fig. 1 and 3a-5) under an influence of an electric field (Fig. 3a-3b and Fig. 7a, [0036-0038, 0054]) generated between the first electrode (123 in Fig. 1, 3a-3b and 5, or 122 in Fig. 4) and the second electrodes (122 in Fig. 1, 3a-3b and 5, or 123 in Fig. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0341987) in view of Chung (US 2021/0149511) as applied to claim 2 above, and further in view of Hsu (US 2017/0358270).
Regarding claim 3, Chung (US 2016/0341987) does not teach that the second substrate, the third electrode, the color filter, and the dielectric layer are arranged in a stated order.
Hsu teaches that (Fig. 2B, [0050-0054]) a dielectric layer (250 in Fig. 2B) being an over coating layer (250 in Fig. 2B) is disposed between a third electrode(230 in Fig. 2B) and a liquid crystal layer (260 in Fig. 2B), and a second substrate (220 in Fig. 2B), the third electrode (230 in Fig. 2B), a color filter (241 in Fig. 2B), and the dielectric layer (250 in Fig. 2B) are arranged in a stated order (Fig. 2B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hsu for the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) such that in the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511), a dielectric layer being an over coating layer is disposed between the third electrode and the liquid crystal layer, and the second substrate, the third electrode, the color filter, and the dielectric layer are arranged in a stated order since this would help to avoid irregular inclined angles of the liquid crystal molecule, and remove electrostatic charges on the second substrate to avoid the accumulation of the electrostatic charges on the display panel (Hsu, [0054, 0052]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0341987) in view of Chung (US 2021/0149511) as applied to claim 1 above, and further in view of Miyatake (US 2014/0062984) and Hsu (US 2017/0358270).
Regarding claim 4, Chung (US 2016/0341987) does not teach that the color filter is a dielectric layer, and the second substrate, the third electrode, the color filter, and the liquid crystal layer are arranged in a stated order.
Miyatake teaches that the color filter (CF/CFR/CFB/CFG in Fig. 5, [0069-0070]) is a dielectric layer ([0069-0070]).

Hsu teaches that (Fig. 2B, [0050-0054]) a second substrate (220 in Fig. 2B), a third electrode (230 in Fig. 2B), a color filter (241 in Fig. 2B), and a liquid crystal layer (260 in Fig. 2B) are arranged in a stated order (Fig. 2B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hsu for the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) and Miyatake such that in the system of the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) and Miyatake, the second substrate, the third electrode, the color filter, and the liquid crystal layer are arranged in a stated order since this would help to avoid irregular inclined angles of the liquid crystal molecule, and remove electrostatic charges on the second substrate to avoid the accumulation of the electrostatic charges on the display panel (Hsu, [0054, 0052]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0341987) in view of Chung (US 2021/0149511) as applied to claim 1 above, and further in view of Moriwaki (US 2015/0346564).
Regarding claim 10, Chung (US 2016/0341987) teaches that the color filter substrate (11 in Fig. 1 and 3a-5) further includes a black matrix (BM 114 in Fig. 1 and 3a-5, [0047]) and arranged around the optical openings (the opening of 114 in Fig. 1 and 3a-5, [0047]) in a plan view, and the third electrode (112 in Fig. 1 and 3a-5) is superimposed (Fig. 1 and 3a-5, [0047]) with the black matrix (BM 114 in Fig. 1 
Moriwaki teaches that a black matrix (45 in Fig. 4, [0193-0195) is formed from a black resin ([0194]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moriwaki for the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) such that in the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511), the black matrix is formed from a black resin since this would help to define color sub-pixels, shield source/gate lines and switch elements, and realize a liquid crystal display having higher resolution (Moriwaki, [0194-0195, 0059]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0341987) in view of Chung (US 2021/0149511) and Moriwaki as applied to claim 10 above, and further in view of Hsu (US 2017/0358270).
Regarding claim 11, Chung (US 2016/0341987) does not teach that the second substrate, the third electrode, and the black matrix are arranged in a stated order.
Hsu teaches that (Fig. 2B, [0050-0054]) a second substrate (220 in Fig. 2B), a third electrode (230 in Fig. 2B), a black matrix (242 in Fig. 2B) are arranged in a stated order (Fig. 2B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hsu for the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) and Moriwaki such that in the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) and Moriwaki , the second substrate, the third electrode, and the black matrix are arranged in a stated order since this would help to remove .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0341987) in view of Chung (US 2021/0149511) as applied to claim 13 above, and further in view of Yeh (US 2013/0100112).
Regarding claim 15, Chung (US 2016/0341987) does not teach that the liquid crystal panel includes display units that utilize a soft veil-view function to display an image, the display units each include a pair of sub-pixels arranged adjacent to each other, one of the sub-pixels being a first sub-pixel selected from odd-number lines and the other being a second sub-pixel selected from even- number lines, and the control circuit in the first display mode supplies different image signals to the respective sub- pixels so as to allow a second image, different from the first image, to be observed in the wide viewing angle range.
Yeh teaches that the liquid crystal panel (Fig. 2-8F, [0021-0040]) includes display units (the units corresponding to 40 in Fig. 4 and 6, [0034]) that utilize a soft veil-view function to display an image (Fig. 2-8F, [0021-0040]), the display units (the units corresponding to 40 in Fig. 4 and 6, [0034]) each include a pair of sub-pixels (410 and 420 in Fig. 4 and 6, [0034]) arranged adjacent to each other (Fig. 4 and 6, [0034]), one of the sub-pixels (410 in Fig. 4 and 6, [0034]) being a first sub-pixel (410 in Fig. 4 and 6, [0034]) selected from odd-number lines (Fig. 6) and the other being a second sub-pixel (420 in Fig. 4 and 6, [0034]) selected from even- number lines (Fig. 6), and the control circuit (Fig. 2-3 and Fig. 6) in the first display mode (the narrow viewing angle mode in Fig. 6, Fig. 2-3, [0034]) supplies different image signals (Fig. 2-3, Fig. 6, [0021-0029, 0034]) to the respective sub-pixels (410 and 420 in Fig. 4 and 6, [0034]) so as to allow a second image (Fig. 8A-8F, Fig. 2-3, [0027-0028, 0034]), different from the first 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yeh for the system of Chung (US 2016/0341987) in view of Chung (US 2021/0149511) since this would help to protect displayed data and provide a better edge display quality (Yeh, [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/Shan Liu/
Primary Examiner, Art Unit 2871